RIVES, Circuit Judge
(dissenting).
By policy provision the declarations were attached and made a part of the policy. The company’s insurance agreement was expressly made “in reliance upon the declarations.” Again it was provided that “this policy is issued in reliance upon the truth of such representations,” and that the policy embodies all agreements between the parties.
To constitute a ground for avoiding the policy, a misrepresentation must have been relied on by the insurer. Agreements limiting the grounds on which policies may be contested are favored in the law, and the courts construe such agreements, if ambiguous or at all uncertain, in favor of the insured. See 22 A Am. Jur. Insurance, § 1107. In my opinion, the parts of the policy quoted in the majority opinion should be reasonably construed to mean that the policy was issued in reliance upon the representations attached and made a part of the policy and upon no other representations; in brief, that the parties contracted as to what representations were relied upon by the insurer. I agree with the learned district judge and would hold that the policy precludes the insurance company from avoiding its obligation by claiming reliance on any representation not attached to and made a part of the policy. With deference, I respectfully dissent.